Order entered October 27, 2022




                                        In The
                              Court of Appeals
                       Fifth District of Texas at Dallas

                                No. 05-22-00615-CR

                 EX PARTE JAMES MICHAEL DRAUCKER

                 On Appeal from the County Court at Law No. 1
                            Rockwall County, Texas
                     Trial Court Cause No. WR-1-22-0006

                                       ORDER

      We DENY the October 24, 2022 motion of Ted Sansom to withdraw as

appointed counsel for James Michael Draucker in this matter. We will treat the

motion as a request for extension of time to file a motion for rehearing or a motion

to reconsider a prior order of the Court. We GRANT the request for extension of

time and ORDER a motion for rehearing or motion to reconsider a prior ruling of

this Court, if any, within 15 days of the date of this order.




                                               /s/    DAVID J. SCHENCK
                                                      JUSTICE